Citation Nr: 1413019	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968.  He died in September 2008.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appellant testified before the undersigned during a March 2013 Travel Board hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the appellant's claim is decided.

The appellant asserts that the Veteran's death was due to his in-service exposure to herbicides.  According to the certificate of death, the immediate cause of the Veteran's death was listed as metastatic tongue cancer.   No other conditions are listed as having caused or contributed to the Veteran's death.  At the time of his death, the Veteran was not service-connected for any disability.  

The Board notes that the claims file does not contain records pertaining to the Veteran's terminal hospitalization.  The appellant testified that the Veteran was hospitalized at the Kaiser Sunnyside Medical Center.  Medical records contemporaneous to the Veteran's death are critical to establishing the appellant's claim.  Therefore, further development to obtain treatment records is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of the Veteran's terminal hospital records from Kaiser Sunnyside Medical Center.

2.  Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


